Title: To James Madison from James Fenner, 30 May 1815
From: Fenner, James
To: Madison, James


                    
                        
                            Sir
                        
                        Providence May 30th. 1815
                    
                    It is supposed that the Consul of the United States at Gibraltar will be removed. In such an event I take the liberty to recommend as his Successor Mr. Samuel Larned of this Town. He is a young Gentleman with whom I have not the pleasure of a personal acquaintance; but whose qualifications for the appointment, and whose claims to the notice of the Government, are supported by such authorities, that I do not hesitate to join in the general wish that his application may be successful. I have the honour to be, with the highest respect Your Excellency’s Obt. Servt
                    
                        J Fenner
                    
                